DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/13/2022. 
Claim 15 is currently amended. 
Claims 1-21 are currently pending and examined below. 

Double Patenting
The Examiner acknowledges the approved Terminal Disclaimer filed on 04/06/2022. Accordingly, the Double Patenting rejection is overcome. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closest prior art found to date are the following: 
Cetintas (US 2016/0180374) discloses the concept of predicting that an advertisement will be viewed for a duration of time during a user visit based on metrics associated with a web page (see at least ¶¶ 18-19 and 76-77). However, Cetintas fails to explicitly disclose transmitting the predicted information to the buyer.
Reitsma et al. (US 2014/0019262) discloses the concept of predicting visibility of ad slots in web pages, appending the string to a URL, obtaining metrics associated with the web page, and generating predicted information (see at least Figure 3). However, Reitsma fails to also disclose transmitting the predicted information to the buyer.
Kean Graham, “Ad Viewability Benchmarks in 2015”, available on January 7, 2015, retrieved from https://www.monetizemore.com/blog/ad-viewability-benchmarks-2015/#:~:text=Ad%20Viewability%20Benchmarks%20in%202015&text=A%20recent%20study%20conducted%20by,of%20the%20non%2Dviewable%20impressions discloses the concept of bidding based on a viewability rate. 
The claims also overcome the 35 U.S.C. § 101 rejection because viewing the limitations as an ordered combination, the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681